Citation Nr: 0028886	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1970 
to October 1973 and from January 1980 to January 1998.  

This appeal arises from a June 1998 rating action of the San 
Juan, the Commonwealth of Puerto Rico, regional office (RO).  
In that decision, the RO, in pertinent part, denied service 
connection for hearing loss of the right ear, sinusitis, and 
a nervous condition.  

Also by the June 1998 rating action, the RO denied service 
connection for a back disability and for hearing loss of the 
left ear.  Thereafter, the veteran perfected timely appeals 
with respect to the denial of these claims.  By a June 2000 
rating action, the RO granted service connection for lumbar 
myositis with mild degenerative joint disease by x-rays and 
for sensorineural hearing loss of the left ear.  This action 
is a complete grant of the benefits sought.  Thus, claims 
regarding the veteran's service-connected lumbar myositis 
with mild degenerative joint disease by x-rays and 
sensorineural hearing loss of the left ear are not in 
appellate status before the Board of Veterans' Appeals 
(Board).  

The issues certified on appeal include service connection for 
sinusitis and a nervous disorder.  As will be discussed in 
this decision and Remand, these issues are more appropriately 
stated as on the title page of this decision.  The issue as 
to whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder will be addressed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows that the veteran currently has right ear hearing loss 
by VA standards.  

2.  In January 1976, the RO denied service connection for an 
upper respiratory infection.  The veteran did not initiate an 
appeal of this denial.  

3.  The evidence received since the January 1976 rating 
action, which includes additional service medical records, 
bears directly and substantially upon the specific matter 
under consideration, by itself or with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  

4.  The veteran's chronic sinusitis is of service origin.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The RO's unappelaed January 1976 denial of service 
connection for an upper respiratory infection is final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C. 4005); 
38 C.F.R. 3.104 (1975). 

3.  The evidence submitted since January 1976 decision is new 
and material and the requirements to reopen the claim of 
entitlement to service connection for sinusitis have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  

4.  The veteran's chronic sinusitis was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Ear Hearing Loss

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Additionally, service connection may be granted for a chronic 
disease, i.e. organic diseases of the nervous system, which 
becomes manifest to a compensable degree within one year 
after a veteran's separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the development of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

The threshold for normal hearing ranges from 0 to 20 
decibels; higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

Throughout the current appeal, the veteran has asserted that 
service connection for hearing loss of his right ear is 
warranted.  During the March 1999 hearing at the RO, the 
veteran testified that the same in-service injury which 
caused him to develop tinnitus also resulted in hearing loss.  
According to the veteran's testimony, each audiological 
examination conducted has shown progressive hearing loss. 

The service medical records from this first period of active 
military duty, the enlistment examination completed in 
October 1970 showed that the veteran had the following 
audiometer results in the veteran's right ear:  15 decibels 
as 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 
2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 
4000 Hertz.  The remainder of these service medical records 
are negative for complaints of, treatment for, or findings of 
hearing loss in the veteran's right ear.  The June 1973 
separation examination demonstrated that the veteran had the 
following auditory acuity levels in his right 
ear:  20 decibels as 500 Hertz, 10 decibels at 1000 Hertz, 
10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 
5 decibels at 4000 Hertz.  

A VA examination conducted in September 1974 showed no 
evidence of hearing loss.  An audiological examination was 
not conducted at that time. 

Thereafter, between January 1980 to January 1998, the veteran 
served on his second period of active military duty.  A 
November 1979 audiological examination conducted at the time 
of entrance demonstrated the following auditory acuity levels 
in the veteran's right ear:  40 decibels as 500 Hertz, 
30 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 
20 decibels at 3000 Hertz, 25 decibels at 4000 Hertz, and 
35 decibels at 6000 Hertz.  During his second period of 
active duty several audiological examinations were conducted 
which showed varying degrees of decreased hearing in the 
right ear.

An audiological evaluation conducted at the time of the 
retirement examination showed that the veteran had the 
following auditory acuity levels in his right 
ear:  30 decibels as 500 Hertz, 10 decibels at 1000 Hertz, 
0 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, 
15 decibels at 4000 Hertz, and 30 decibels at 6000 Hertz.  

A VA audiological examination was conducted in February 1998.  
At that time he complained of bilateral hearing loss for some 
time.  He reported having 22 years of military noise exposure 
while working with generators at a maintenance unit and at 
the airport but denied having a history of occupational noise 
exposure.  

An audiological examination showed the following auditory 
acuity levels in his right ear:  10 decibels as 500 Hertz, 
10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
35 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  He 
had a speech recognition score of 94 percent correct in his 
right ear.  Based on these results, the audiologist concluded 
that the veteran had normal right ear hearing from 500 Hertz 
to 2000 Hertz, mild sensorineural right ear hearing loss from 
3000 Hertz to 4000 Hertz, and normal speech recognition 
ability in his right ear.  

In March 1999, the veteran underwent another VA audiological 
examination showed that the veteran had the following 
auditory acuity levels in his right ear:  10 decibels as 
500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 
2000 Hertz, 35 decibels at 3000 Hertz, and 30 decibels at 
4000 Hertz.  He had a speech recognition score of 94 percent 
correct in his right ear.  Based on these results, the 
audiologist concluded that the veteran has normal right ear 
hearing from 500 Hertz to 2000 Hertz, a mild sensorineural 
right ear hearing loss from 3000 Hertz to 4000 Hertz, and a 
normal word recognition score in his right ear.  

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  

Thus, in the present case, the veteran is competent to 
describe symptoms related to his reported right ear hearing 
loss and incidents which occurred in service.  However, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this regard, the service medical records show decrease 
hearing in the right ear per the Hensley case.  However, in 
order to establish service connection, there must be medical 
evidence showing the veteran currently has hearing loss which 
satisfies the criteria as set forth in 38 C.F.R. § 3.385.  
The VA audiograms conducted in February 1998 and in March 
1999 show that the veteran's hearing in his right ear is 
within normal limits for VA purposes per 38 C.F.R. § 3.385.  

The Board must conclude, therefore, that the veteran has not 
submitted any competent medical evidence, nor is there any 
competent medical evidence of record, which shows that the 
veteran currently has hearing loss in his right ear for which 
service connection may be granted.  Without current medical 
evidence of a disability, the claim is not well grounded and 
must be denied.  

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).  

II.  Sinusitis

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2000).

The evidence of record at the time of the RO's January 1976 
decision, which denied service connection for an upper 
respiratory infection is briefly summarized.  The service 
medical records show that the veteran was treated at the 
dispensary for a cold and sore throat in November 1970, an 
acute upper respiratory infection in December 1970, probable 
influenza in May 1971, continued headaches in January 1972, 
an upper respiratory infection in November 1972, and a viral 
syndrome in June 1973.  The separation examination, which was 
also conducted in June 1973, demonstrated that the veteran's 
sinuses were normal.  A September 1974 VA examination 
demonstrated that the veteran's nose, sinuses, mouth, and 
throat were normal.  

In October 1974 the RO denied denied service connection for 
sinusitis.  At that time the RO determined that the evidence 
of record did not support the conclusion that sinusitis, if 
present, was incurred during the veteran's active military 
duty.

By a letter dated in November 1974, the RO notified the 
veteran of the denial of his claim for service connection for 
sinusitis and of his appellate rights with regard to that 
denial.  The veteran did not appeal this decision.  
Consequently, the RO's October 1974 rating action is final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C 4005); 
38 C.F.R. § 3.104.

An April 1975 letter from a private physician is to the 
effect that the physician had treated the veteran since 
January 1974 and that one of the veteran's diagnoses was 
chronic sinusitis.

In January 1976 the RO denied service connection for an upper 
respiratory disorder.  At that time it was determined that an 
upper respiratory infection was not found during the recent 
VA examination.  The RO notified the veteran of the denial of 
his and of his appellate rights.  The veteran did not appeal 
this decision.  Consequently, the RO's January 1976 rating 
action is final.  38 U.S.C.A. § 7105 (West 1991) (formerly 38 
U.S.C 4005); 38 C.F.R. § 3.104.  However, the veteran may 
reopen his claim by submitting new and material evidence.  38 
U.S.C.A. §§ 5108, (West 1991); 38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principii, 3 Vet. App. 510, 513 
(1992). 

The evidence received since the January 1976 rating action 
includes the service medical records from the veteran's 
second period of active military duty.  These records show 
complaints of, and treatment for sinusitis.  A 1999 VA 
examination report shows a current diagnosis of pansinusitis.  
These documents demonstrate that the veteran has chronic 
sinusitis.  This evidence that bears directly and 
substantially upon the specific matter under consideration, 
is so significant that it must be considered to decide fairly 
the merits of his claim.  The Board concludes that the 
recently received evidence is new and material and the 
veteran's claim haws been reopened. 

In Elkins v. West, 12 Vet. App. 209, 213 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
once a claim for service connection has been reopened upon 
the presentation of new and material evidence, the VA must 
determine whether, based upon all of the evidence of record, 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Only after a determination that the claim is 
well grounded may the VA proceed to evaluate the merits of 
the claim, provided that the VA's duty to assist the veteran 
with the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991) has been fulfilled.

The veteran has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual" that 
a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]." Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In this regard the Board finds that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  This 
finding is based in part on the service medical and private 
records which tend to show that chronic sinusitis may have 
been present during the veteran's first period of active 
duty.  The Board is also satisfied that all relevant evidence 
is of record and the statutory duty to assist the veteran in 
the development of facts pertinent to his claim has been met.  
The Board may now address the merits of the issue of 
entitlement to service connection for sinusitis.  As 
discussed in the previous portion of this decision, 

As the Board has discussed, the service medical records from 
the veteran's first period of active military duty 
demonstrate treatment on several occasions for upper 
respiratory infections.  The separation examination also 
conducted in June 1973 demonstrated that the veteran's 
sinuses were normal.  Chest x-rays taken at that time were 
negative.  

A September 1974 VA examination demonstrated that the 
veteran's nose, sinuses, mouth, and throat were normal.  In 
an April 1975 statement, a private physician explained that 
he had treated the veteran since January 1974 and that one of 
the veteran's diagnoses was chronic sinusitis.  

The service medical records from the veteran's second period 
of active military duty reflect that at the time of the 
November 1979 entrance examination the sinuses were 
clinically evaluated as normal.  The veteran reported no 
history of sinusitis.  During a July 1991, the veteran 
reported that he had previously had, or had at that time, 
sinusitis.  He described pain in his head and teeth.  This 
evaluation demonstrated that the veteran's sinuses were 
normal.  

The veteran was subsequently treated at the dispensary for 
sinusitis in March 1997.  He was seen at the dispensary in 
September 1997 for head congestion and headaches.  He stated 
that in the morning he had blood which drained from the 
sinuses.  He reported a past history of the same symptoms.  
The diagnosis was sinusitis.  At the time of the September 
1997 retirement examination the veteran reported that he had 
previously had, or had at that time, sinusitis.  This 
examination demonstrated that the veteran's sinuses were 
normal.  

The veteran underwent a paranasal sinuses computed tomography 
(CT) scan in March 1999 at a private facility.  The report of 
this test demonstrated diffuse bilateral sinuses involvement 
which was worse on the left than the right, total 
opacification of the left frontal sinus, partial 
opacification of the right frontal sinus with a round 
mass-like density, intact bones, involvement of the ethmoid 
sinuses which was slightly worse on the left than the right, 
loss of bony detail of this area, mucosal thickening of the 
maxillary sinuses, involvement of the sphenoid sinuses with 
the left side worse than the right side, large nasal 
turbinates, osteomeatal complexes which were occluded 
especially on the left side, and thickening of the nasal 
septum in its normal position.  

In March 1999, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  A physical evaluation 
demonstrated a normal nose, a septum in the midline, good 
mucosa, and purulent discharge or crusting.  The examiner 
noted that the CT scan of the veteran's sinuses showed 
chronic pansinusitis with polypoid formation in the sinuses 
and nasal mucosas.  The examiner diagnosed chronic allergic 
rhinitis and pansinusitis.  

The first aspect of the veteran's claim to be determined is 
whether the sinusitis was present at the time of his entry 
into his second period of active duty.  In this regard, in 
April 1975 a private physician indicated that he had been 
treating the veteran for chronic sinusitis.  However, the 
next reference to sinusitis was the July 1991 examination, 
approximately 16 years later.  

Additionally, the November 1979 entrance examination showed 
no complaint or finding relative to sinusitis.  As such the 
Board finds that the presumption of soundness on entrance 
into active duty has not been rebutted.  Thus, the issue 
before the Board is whether sinusitis was incurred during the 
second period of active duty

The service medical records show that sinusitis was diagnosed 
in March and September 1997.  Additional the private CT scan 
in March 1999 and the March 1999 VA examination confirmed the 
presence of sinusitis.  Accordingly, after reviewing the 
record, the Board concludes that the veteran has chronic 
sinusitis, originated during his second period of active 
service.  The Board finds, therefore, that service connection 
for chronic sinusitis is warranted.  



ORDER

The claim for service connection for hearing loss of the 
right ear is denied.  

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
sinusitis is reopened.  

Service connection for chronic sinusitis is granted.  


REMAND

In the June 1998 decision the RO denied service connection 
for a psychiatric disorder based on de novo review of the 
record.  The RO indicated that the veteran was claiming 
service connection based on his second period of active 
service.  However, a review of the March 1999 hearing 
transcript indicates that in part the representative asserts 
that the psychiatric disorder is related to his first period 
of service.

A review of the record shows that in October 1974 the RO 
denied service connection for a nervous disorder.  The RO 
notified the veteran of this denial and of his appellate 
rights in a November 1974 letter.  The veteran did not appeal 
this decision.  By a January 1976 rating action, the RO 
confirmed the previous denial of service connection for a 
nervous disorder.  In a letter dated in January 1976, the RO 
informed the veteran of the denial of his claim and of his 
appellate rights. The veteran did not appeal this decision.  
These rating actions are final.  38 U.S.C.A. § 7105 (West 
1991) (formerly 38 U.S.C 4005); 38 C.F.R. § 3.104 (1975).  

As such, the Board is of the opinion that this issue is more 
appropriately stated as whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  This aspect of the 
veteran's claim has not been has not been adjudicated by the 
RO

Accordingly, this case is REMANDED to the RO for the 
following actions:  

The RO should determine whether new and 
material evidence sufficient to reopen 
the veteran's claim of entitlement to 
service connection for a nervous disorder 
has been received pursuant to Elkins v. 
West, 12 Vet. App. 209, 213 (1999). 

If the benefit sought is not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case, which includes the law and regulation regarding 
finality and new and material evidence, and an opportunity to 
respond. Thereafter, the case should be returned to the Board 
for further appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


